Opinion issued June 7, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00818-CV
                            ———————————
                 OYEDEMI & ASSOCIATES, P.C., Appellant
                                        V.
LEONARD BELL, JOSE ZUNIGA, JR., JUAN DIAZ, RONNIE WILLIAMS,
 JR. JOE SALAZAR, ANTOINETTE CORTEZ, AND CATHERINE GREY,
                          Appellees


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 15-DCV-227567


                          MEMORANDUM OPINION

      Appellant, Oyedemi & Assocites, P.C., attempts to appeal the trial court’s

October 13, 2017 interlocutory order denying appellant’s motion to dismiss the

underlying case. We dismiss the appeal for want of jurisdiction.
      Generally, appellate courts have jurisdiction only over appeals from final

judgments. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); N.E.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). A judgment is final

for purposes of appeal if the judgment disposes of all pending parties and claims

before the trial court. Aldridge, 400 S.W.2d at 895. The clerk’s record filed in this

appeal does not show, and appellant has not asserted, that the trial court has signed

a final judgment that disposes of all parties and claims before the Court.

      An appellate court also has jurisdiction to consider an appeal from an

interlocutory order if a statute explicitly provides jurisdiction. Stary v. DeBord, 967
S.W.2d 352, 352–53 (Tex. 1998); see, e.g., TEX. R. CIV. PROC. § 51.014 (authorizing

appeals from certain interlocutory orders). No statute authorizes an appeal of the

interlocutory order denying appellant’s motion to dismiss in this case.

      On April 17, 2018, the Clerk of this Court notified appellant that its appeal

was subject to dismissal for want of jurisdiction unless it filed a written response by

April 27, 2018 demonstrating that this Court has jurisdiction over this appeal. See

TEX. R. APP. P. 42.3(a) (allowing involuntary dismissal of case after notice).

Appellant failed to file a response to the notice.

      Accordingly, because a final judgment has not issued in the underlying case

and an interlocutory appeal of the order is not authorized, we dismiss the appeal for




                                           2
want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Lloyd, and Caughey.




                                        3